


110 HR 1140 : South Orange County Recycled Water

U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1140
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 8, 2007
			 Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To authorize the Secretary, in cooperation
		  with the City of San Juan Capistrano, California, to participate in the design,
		  planning, and construction of an advanced water treatment plant facility and
		  recycled water system, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 South Orange County Recycled Water
			 Enhancement Act.
		2.Project
			 authorizations
			(a)In
			 GeneralThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI;
			 43 U.S.C. 390h et
			 seq.) is amended by adding at the end the following:
				
					16xx.San Juan
				Capistrano recycled water system
						(a)AuthorizationThe
				Secretary, in cooperation with the City of San Juan Capistrano, California, is
				authorized to participate in the design, planning, and construction of an
				advanced water treatment plant facility and recycled water system.
						(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $18,500,000.
						(e)SunsetThe
				authority of the Secretary to carry out any provisions of this section shall
				terminate 10 years after the date of the enactment of this section.
						163X.San clemente
				reclaimed water project
						(a)AuthorizationThe
				Secretary, in cooperation with the City of San Clemente, California, is
				authorized to participate in the design, planning, and construction of a
				project to expand reclaimed water distribution, storage and treatment
				facilities.
						(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000
						(e)SunsetThe
				authority of the Secretary to carry out any provisions of this section shall
				terminate 10 years after the date of the enactment of this
				section.
						.
			(b)Conforming
			 AmendmentsThe table of
			 sections in section 2 of
			 Public Law
			 102–575 is amended by inserting after the item relating to
			 section 163X the following:
				
					
						Sec. 163X. San Juan Capistrano Recycled
				Water System.
						Sec. 163X. San Clemente Reclaimed Water
				Project.
					
					.
			
	
		
			Passed the House of
			 Representatives May 7, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
